La Salle County, Texas; the
                                                                 Honorable Joel Rodriguez Jr.,
                                                                   in his official capacity as
                                                                    County Judge, La Salle
                                                                       County, Texas; s

                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        February 20, 2015

                                       No. 04-14-00651-CV

                    Philip Wayne HINDES and Melinda Hindes Eustace,
                                     Appellants

                                               v.

  LA SALLE COUNTY, Texas; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-09-00179-CVL
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
        The Appellant’s Motion for Extension of Time to File Appellant’s Reply Brief is
GRANTED. The reply brief, if any, is due on or before March 27, 2015. No further extensions
of time will be granted.

It is so ORDERED on this 20 day of February, 2015.


                                                            PER CURIAM
ATTESTED TO____________________________
                     Keith E. Hottle
                     Clerk of Court